Holderman, J. This is a claim brought by Claimant, an inmate of Stateville Correctional Center, for loss of compensatory pay while wrongfully placed in segregation. In April 1975, Claimant was assigned to work as a bricklayer. He was thereafter placed in segregation and denied pay for the months of September, October and November 1975. Subsequently, the institution’s Administrative Review Board found that the segregation and loss of pay were wrongful, which finding was concurred in by the department director. The departmental report shows that Claimant was to be entitled to $20.00 per month for compensation for the months of September, October and November 1975. Claimant is hereby awarded the sum of $60.00 for the three months of wrongful loss of pay.